
	
		III
		112th CONGRESS
		1st Session
		S. RES. 187
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2011
			Mr. Cardin (for himself,
			 Ms. Murkowski, and
			 Mr. Begich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting national minority health
		  awareness in order to bring attention to the severe health disparities faced by
		  minority populations such as American Indians and Alaska Natives, Asians,
		  Blacks or African Americans, Hispanics or Latinos, and Native Hawaiians and
		  other Pacific Islanders.
	
	
		Whereas many minority populations disproportionately
			 experience health care barriers, exposure to environmental hazards, mortality,
			 morbidity, behavioral risk factors, disability status, and unique social
			 determinants of health;
		Whereas the expected increase in minority populations in
			 the near future will impact the entire health system of the United States,
			 making the collective improved health of minority populations even more
			 critical to the Nation;
		Whereas the Department of Health and Human Services has
			 identified 6 main categories in which racial and ethnic minorities experience
			 the most disparate access and health outcomes, including infant mortality,
			 cancer screening and management, cardiovascular disease, diabetes, HIV/AIDS
			 infection, and immunizations;
		Whereas according to the Centers for Disease Control and
			 Prevention, African-American, American Indian, and Puerto Rican infants have
			 higher mortality rates than White infants;
		Whereas African-American women are more than twice as
			 likely to die of cervical cancer than White women and are more likely to die of
			 breast cancer than women of any other racial or ethnic group;
		Whereas in 2006, among adults older than 44, the rate of
			 death from coronary heart disease was 20 percent higher among African Americans
			 than among Whites, and the death rate from stroke was 48 percent higher among
			 African Americans than among Whites;
		Whereas in 2008, as compared to non-Hispanic Whites,
			 African American adults were 6 times more likely to have medically-diagnosed
			 diabetes, Hispanics were 1.5 times more likely to have medically-diagnosed
			 diabetes, and Asians were 1.2 times more likely to have medically-diagnosed
			 diabetes;
		Whereas African Americans and Hispanics represented only
			 27 percent of the United States population in 2008, but accounted for an
			 estimated 68 percent of adult AIDS diagnoses and 71 percent of estimated
			 pediatric AIDS diagnoses in 2008;
		Whereas in 2008, Hispanics and African Americans age 65
			 and older were less likely than non-Hispanic Whites to report having received
			 influenza and pneumococcal vaccines;
		Whereas American Indians and Alaska Natives have a life
			 expectancy that is 5.2 years less than the life expectancy of the population of
			 the United States overall;
		Whereas the Department of Health and Human Services has
			 identified diseases of the heart, malignant neoplasm, unintentional injuries,
			 diabetes, and cerebrovascular disease as the 5 leading causes of death among
			 American Indians and Alaska Natives;
		Whereas American Indians and Alaska Natives die at higher
			 rates than other people in the United States from tuberculosis, diabetes,
			 unintentional injuries, and suicide; and
		Whereas health care experts, policymakers and tribal
			 leaders are seeking to address the disproportionate disease burden and lower
			 life expectancy for the American Indian and Alaska Native people by examining
			 various factors that contribute to health status: Now, therefore, be it
		
	
		That the Senate supports national minority
			 health awareness in order to bring attention to the severe health disparities
			 faced by minority populations such as American Indians and Alaska Natives,
			 Asians, Blacks or African Americans, Hispanics or Latinos, and Native Hawaiians
			 and other Pacific Islanders.
		
